Nott, J.
The court concur in opinion, in this casey with the presiding judge. The defendant is not driven to his own oath, except where the fact cannot be proved by any other witness; and the plaintiff can never be sworn, except when he is called upon by the defendant. If the defendant can establish his defence by the other witnesses, he need not call upon the plaintiff. If he chose to call upon the plaintiff in the first instance, he ought not to be permitted to call other witnesses afterwards, to prove the fact. If his object in calling upon other witnesses be to discredit the plantiff, it is unnecessary; for destroying the credit of the plaintiff does not establish the usury. X do not mean to say other witness© *257shall never be called after the plaintiff has been sworn; but ■that they shall not be sworn to contradict his oath. Usury may sometimes be inferred from a train of circumstances. The plaintiff may be called upon to prove one fact and other witnesses maybe called upon to prove other facts, connected with it, all of which táken together may establish the usury which could not have been made to appear by any onp witness.
James J. Caldwell, for the motion.
Caldwell and Jones, contra.
The motion must be refused.